PER CURIAM:
Aalon Smith appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to comply with the court’s previous orders to particularize and amend the complaint and to inform the court whether he *706had exhausted his administrative remedies. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Smith v. Va. Med. Dep’t for Dep’t of Corrs., No. CA-05-138-GBL (E.D. Va. filed Aug. 26, 2005 & entered Aug. 29, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED